DETAILED ACTION

The following is a non-final office action is response to communications received on 11/19/2019.  Claims 1-4 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fitts et al. (US 7,678,138).  Please refer to the annotated figure below in consideration of the following rejection:


    PNG
    media_image1.png
    1125
    1017
    media_image1.png
    Greyscale

Regarding Claim 1, Fitts teaches a method for soft tissue surgical reconstruction, comprising: forming a through-hole (shown) in a proximal end portion (shown) of an implant (400); positioning an insert (404) having a convex surface (shown) opposed to a concave surface within the through-hole (432) such that the convex surface abuts against at least a portion of a sidewall of the through-hole to form a reinforced through-hole (Fig 7); threading a suture (65) through the reinforced through-hole (Fig 1); and drawing the implant into a bone tunnel by pulling on the suture threaded through the reinforced through-hole (Fig 1).  
Regarding Claim 2, Fitts teaches wherein the through-hole has an oblong shape (Fig 6).  
Regarding Claim 3, Fitts teaches wherein the suture abuts against the concave surface of the insert when pulled to draw the implant into the bone tunnel (Fig 1).  
Regarding Claim 4, Fitts teaches wherein the implant (400) includes a bone plug (406) having a tendon (59) coupled thereto, the through-hole (shown) is formed in the bone plug, and the portion of the sidewall of the through-hole against which the convex surface abuts is a proximal end portion of the sidewall disposed at a location that is opposite to the tendon coupled to the bone plug (Fig 1 & 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774